DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The phrases “an opposing double ratcheted nut assembly” and “a cork remover and ejector-cork anti binding device” is not a term of the art and is not explicitly defined what it is in the specification.  
Appropriate correction is required.

Claim Objections
Claims 2-11 are objected to because of the following informalities: 
Claims 2-5, 7-9, and 11 should begin: “The cork remover and ejector”.
Claim 2 should read “”at the same time”
Claim 3 should read “in the removal and ejection operations.”
Claim 4 should read : “wherein the transmission consists of either: two gears and a belt or 
Claim 5 should read “as it spins in a clockwise direction”…. “the motor to rotate in the counter clockwise”.
Claim 6 should read “while [[the]] a ratchets forming part of [[the]] a nut”
Claim 7 should read “[[the]] a nut housing with a lid and screws”
Claim 9 should read “wherein [[the]] ramps are built into [[the]] actuation channels to enable the pushing action”
Claim 10 should read “incorporate into [[in]] one of the handles 
Claim 10 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following term which lack antecedent basis:
“the tele body” should be “a telescopic body”
“the electric motor system” should be “an electric motor system”
“the corkscrew” should be “a corkscrew”
“the fixed body” should be “a fixed body”
“the opposing double ratcheted nut assembly” should be “ an opposing double ratcheted nut assembly”
“the cork” should be “a cork”
“the opener” should be “the remover”
“the battery housing” should be “ a battery housing”
“the switch on one handle” should be “ a switch on one of the handles”
Claim 1 recites the limitation “an opposing double ratcheted nut assembly” and “a cork remover and ejector-cork anti binding device” are not terms of the art and the Examiner is unsure if Applicant wants these terms interpreted under 112f.  Since the Examiner is unsure of what the metes and bounds (structural requirements) are of these components, the claim is determined to be indefinite.
Claim 1 further recites the limitation “having a surface providing high friction between the bottle and opener”.  High friction is viewed as a relative term.  It is unclear what is considered high friction or low friction.  Since friction can depend from a surface type or a force.  As such the claim is determined to be indefinite. 
 For Examination purposes, Claim 1 is to be interpreted as:
Claim 1 (Currently Amended): A cork remover and ejector: bodies A and B: wherein body A and body B slip over each other in telescoping fashion; 
body A further comprises: a telescoping body; three guide channels; two actuating channels, channel 1 and channel 2 with built in ramps; [[the]] an electric motor system; and [[the]] a corkscrew which is driven by the motor system; 
body B further comprises: [[the]] a fixed body; [[the]] an opposing double ratcheted nut assembly including a pawl; three guide rails; a structure to keep [[the]] a cork from rotating as it enters and exits the remover a battery housing; batteries; two handles with built in grips hinged to the fixed body and having a surface capable of grasping the bottle a switch on one of the handles; and two springs which keep the two grips normally apart as they embrace the neck of bottle.  
Claim 6 recites the limitation “double ratcheted nut assembly” which is not a term of the art and the Examiner is unsure if Applicant wants interpreted under 112f.  Since the Examiner is unsure of what the metes and bounds (structural requirements) are of this component, the claim is determined to be indefinite.  For Examination purposes the claim is to be interpreted as “double ratcheted nut assembly including a pawl”

Claim 7 recites the limitation “wherein the double ratcheted nut assembly further comprises: … the opposing double ratcheted nut with built in ratchet teeth”.  It is unclear if the double ratcheted nut assembly is the same or different as the opposing double ratcheted nut.  If they are the same, it is unclear how the whole components can be part of the same component (creating an infinite loop).  As such the claim is determined to be indefinite.  For examination purposes, the claim is to be interpreted as “wherein the double ratcheted nut assembly further comprises: [[the]] a nut housing with a lid and screws; two stops so that bodies A and B don't come apart; the assembly further comprising pawls disengage the ratchets; [[the]] two pawl springs that make the pawls return to their fully engaged position when the pawl pushrods allow; and [[the]] two pawl pins which hold the pawls and allow the pawls to rotate.  
Claims 2-5 are rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Peck (US 986,855).

Regarding claim 6, Peck discloses a cork remover and ejector, cork remover and ejector comprising: a double ratcheted nut assembly including a pawl (Item 11 and 19); a corkscrew (Item 21) ; two bodies A (Item 22) and B (Item 1) that move in telescoping fashion relative to each other; and two actuating channels built into body A (Item 23); wherein the double ratcheted nut which is attached to body B moves the two bodies telescopically as the removal and the ejection operations are performed and ensures that the corkscrew penetrates the cork efficiently especially at the beginning of penetration, while the ratchets forming part of the nut prevent the two bodies from binding as their end of travel is reached (Page 2 Lines 1-35).  
Regarding claim 8, Peck discloses the cork remover and ejector in claim 6, wherein bodies A and B can move telescopically relative to each other, allowing the opener to shorten/lengthen itself a distance equivalent to the length the cork at least, as it retracts and extends the opener when the removal and extraction operations are performed (Page 1 Lines 72-95).  
Regarding claim 9, Peck discloses the cork remover and ejector in claim 6, wherein ramps built into the actuation channels (ends of the channels) enable the pushing action on  pushrods (Item 23) which allows the disengagement of the pawls (user can disengaged the pawl at any time using Item 19).  

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Liu (US2018/0050895).
Regarding claim 10, Liu discloses a cork remover and ejector comprising: a pair of handles (Item 41), which are hinged to a body in the cork remover and ejector and have grips lined with a high friction material (Item 43); a cork screw (Item 33) driven by a motor (Item 22); a reversible electric motor with a speed reduction gearbox (Item 23) operated by a switch incorporated into in one of the handles (Item 5 has a plurality of switches which work with Items 34 and 42); wherein the switch can make the motor rotate in either direction and keep the opener in the off state when its position is centered (Paragraph [0042]  
Regarding claim 11, Liu discloses the cork remover and ejector in claim 10, wherein the user operates the switch with the index finger while, with the same hand, squeezes the handles together to hold the cork remover and ejector and the bottle tight against each other by means of the grips and extracts the cork from the bottle, or holds the cork remover and ejector without the bottle to remove the cork from the former; thus the whole task is carried out single handed with the minimum of effort (Paragraphs [0040-42]).
Allowable Subject Matter
As best understood, Claims 1 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the combination of a motor, pawl, and a switch located on a pair arms intended to grasp the bottle.  Further the prior art fails to disclose the ratcheting mechanism as best understood in claim 7.
Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723